Citation Nr: 0832434	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  04-32 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to service connection for residuals of squamous 
cell carcinoma, base of the tongue, to include as due to 
herbicide exposure.



REPRESENTATION

Appellant represented by:	Mary Ann Royle, Attorney at 
Law



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1966 to August 1968.  The case is before the Board 
of Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The case was 
originally before the Board on appeal from a November 2002 
rating decision of the Portland, Oregon Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for squamous cell carcinoma, base of the 
tongue.  The case was before the Board in March 2006 when it 
was referred to the Veterans Health Administration (VHA) for 
an advisory medical opinion.  In a decision issued in July 
2006, the Board denied the veteran's claim.  The veteran 
appealed that decision to the Court.  In November 2007, the 
Court issued an order that vacated the July 2006 Board 
decision and remanded the matter on appeal for readjudication 
consistent with the instructions outlined in the November 
2007 Joint Motion by the parties.  In compliance with the 
Joint Motion instructions, in March 2008, the Board referred 
the case to the VHA to obtain an advisory medical opinion 
from an otolaryngologist.


FINDING OF FACT

Competent (medical) evidence shows squamous cell carcinoma, 
base of the tongue, is related to exposure to herbicides 
during service in Vietnam.


CONCLUSION OF LAW

Service connection for residuals of squamous cell carcinoma, 
base of the tongue, is warranted.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.313 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claim.  

Inasmuch as the determination below constitutes a full grant 
of the claim, there is no reason to belabor the impact of the 
VCAA on this matter, since any error in notice content or 
timing is harmless.  

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a claimed disorder, there 
must be: (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and an 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Where a veteran served 90 days or more of continuous, active 
military service during a period of war and malignant tumors 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam Era 
(from January 9, 1962 to May 7, 1975), and has one of the 
following diseases associated with exposure to certain 
herbicide agents [to include Agent Orange], that disease 
shall be considered to have been incurred in or aggravated by 
such service, notwithstanding that there is no record of 
evidence of such disease during the period of such service.  
The diseases include chloracne or other acneform diseases 
consistent with chloracne; type 2 diabetes; Non-Hodgkin's 
lymphoma; Hodgkin's disease; chronic lymphocytic leukemia 
(CLL); multiple myeloma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea); and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  See 
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 
3.313.

The United States Court of Appeals for the Federal Circuit 
has held that when a claimed disorder is not included as a 
presumptive disorder direct service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during service.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Malignant tumors may be presumptively service connected as a 
chronic disease if manifested to a compensable degree in the 
first postservice year.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Based on the favorable decision below 
regarding the existence of a relationship between the 
veteran's base of tongue cancer and herbicide exposure, it is 
unnecessary to expand upon the issue of presumptive service 
connection for malignant tumors as a chronic disease.

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

The veteran's active service included service in Vietnam from 
September 1967 to August 1968; hence, it is presumed that he 
was exposed to herbicides.  Private and VA treatment records 
show that the veteran has residuals of squamous cell 
carcinoma at the base of the tongue.  What remains to be 
shown is that the veteran's base of tongue cancer is 
secondary to herbicide exposure.  

A November 2001 VA Agent Orange examination report notes the 
veteran did not handle or spray Agent Orange but that he 
could have been in an area that was recently sprayed or 
otherwise exposed to Agent Orange or another herbicide.  
After listening to the veteran's medical history and 
performing a physical examination, the examiner concluded 
that it was "as likely as not" that the carcinoma of the 
base of the tongue was related to Agent Orange exposure.  

A May 2003 letter from Dr. D. E. O. provides the following 
opinion:

The usual cause of this type of carcinoma is some 
type of chronic irritant of the base of the 
tongue.  This is also the cause of carcinoma of 
the larynx, trachea and lung.  Since you were 
exposed to Agent Orange in Vietnam, it is 
reasonable that this may have been the cause of 
the carcinoma of the base of your tongue.
A June 2003 letter from Dr. P. M. states that it is difficult 
to determine the cause of base of tongue cancer, opining that 
it is "certainly reasonable" that exposure to Agent Orange 
caused the veteran's cancer.

On June 2004 VA examination, the veteran reported being a 
heavy drinker until he stopped drinking in 1989.  He 
reported he began smoking cigarettes when he was seventeen 
and smoked about a pack a day up until twelve years 
previously, when he quit smoking.  It was noted that he 
suffered from some residuals of his cancer treatment, 
including loss of taste, dry mouth, cataracts, and dental 
problems.  The examiner, an otolaryngologist who had 
followed the veteran's treatment for a short time in 2002, 
noted that it was "very speculative" whether the veteran 
was actually exposed to Agent Orange and concluded that it 
was "more likely than not that Agent Orange is not 
responsible" for the veteran's cancer:

Carcinoma of the oral cavity and tongue are well 
known to be related to smoking and alcohol usage 
and I believe this is more likely the cause of 
his base of tongue cancer.  Exposure to Agent 
Orange would be mere speculation as a cause for 
cancer of the tongue.  It is notable that his 
cancer of the tongue was diagnosed 33 years after 
any possible exposure to Agent Orange.  

In March 2006, a VA Chief Public Health and Environmental 
Hazards Officer reviewed the veteran's claims file along with 
extensive scientific and medical literature.  He concluded 
that it was "unlikely that the veteran's carcinoma of the 
base of the tongue can be considered a respiratory cancer" 
because the ICD-9-CM system used to classify diseases 
included cancer of the base of the tongue with cancers of the 
lip, oral cavity, and pharynx rather than with cancers of the 
respiratory and intrathoracic organs.  In commenting on the 
conflicting medical opinions of record, the specialist noted 
that tobacco and alcohol use are generally recognized in 
medical literature as the most common risk factors for head 
and neck cancers.  He also referred to the National Academy 
of Sciences report, Veterans and Agent Orange, Update 2004, 
and its conclusion that there was insufficient evidence to 
decide whether oral, nasal and pharyngeal cancers (including 
cancer of the tongue) were associated with herbicide 
exposure.  The specialist provided the following opinion 
regarding whether the veteran's cancer was otherwise related 
to Agent Orange exposure:  

[I]n our opinion it is possible that the 
veteran's carcinoma of the base of the tongue is 
otherwise related to Agent Orange exposure but we 
cannot state that it is likely or at least as 
likely as not (i.e. 50 percent or more) that the 
disease resulted from such exposure nor can we 
give a numerical percentage value for the 
likelihood.

In July 2008, a VHA otolaryngologist reviewed the veteran's 
claims file and medical literature regarding the effects of 
herbicide exposure.  She noted the veteran's history of 
alcohol and tobacco use for more than 20 years and that the 
cancer was found 32 years after the veteran's service in 
Vietnam.  She provided the following opinion:

The carcinogenic effects of this agent are known 
and the oropharynx is in fact part of the upper 
aerodigestive tract.  The agent has been linked 
to laryngeal cancers even in smokers.  Based on 
this medical evidence and the patient[']s history 
of possible exposure to Agent Orange I believe it 
is as likely as not that his base of tongue 
cancer is in fact related to his exposure to 
Agent Orange while serving in Vietnam.

When evaluating medical opinions, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, 
and provide reasons for rejecting any evidence favorable to 
the veteran.  See Masors v. Derwinski, 2 Vet. App. 181 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Here, the 
Board finds that the July 2008 VHA opinion has the greatest 
probative value of the medical opinions of record.  This 
opinion reflects that the VHA specialist, an 
otolaryngologist, reviewed the veteran's claims file and 
relevant medical literature prior to reaching her opinion.  
Her opinion is phrased in specific terms and she provides a 
sufficient rationale for opinion.  While noting the 
veteran's history as a smoker, she still concluded that his 
herbicide exposure was at least as likely as not related to 
his base of tongue cancer.  Accordingly, the Board finds 
that the July 2008 VHA opinion holds substantial probative 
weight and is persuasive of a conclusion that the veteran's 
base of tongue cancer is related to his exposure to 
herbicides during service in Vietnam.  Consequently, service 
connection for residuals of squamous cell carcinoma, base of 
the tongue, is warranted.


ORDER

Service connection for residuals of squamous cell carcinoma, 
base of the tongue is granted.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


